MEMORANDUM**
Fredy Amilear Morales Hernandez, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider the BIA’s summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
Hernandez contends that the BIA abused its discretion by denying his motion to reconsider because the IJ relied impermissibly on a generalized country report to find changed conditions. Contrary to Hernandez’s contention, however, the IJ found that he could relocate safely to another part of Guatemala based on Hernandez’s own testimony.
Hernandez’s reliance on INS v. Ventura, 537 U.S. 12,123 S.Ct. 353,154 L.Ed.2d 272 (2002), does not support his contention that the BIA erred by streamlining his case. 8 C.F.R. § 1003.1(a)(7)(iii); Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.